EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the specifications, on page 1, at the very beginning, below the title, the following has been inserted (from the originally filed specifications of 2/20/20): 


CROSS-REFERENCE TO RELATED APPLICATIONS

This application is a Continuation of 15/525,552, filed May 9, 2017, and titled “HANDLE ARRANGEMENT WITH AN INTERNAL LOCK”, which in turn claims priority to International Application No. PCT/EP2015/078142, filed December 1, 2015, and titled “HANDLE ARRANGEMENT WITH AN INTERNAL LOCK”, which in turn claims priority from European Application having serial number 14196032.8, filed on December 3, 2014, all of which are incorporated herein by reference in their entireties.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK A WILLIAMS/Primary Examiner, Art Unit 3675